DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to communications filed 08 April 2021 identifying claims 1-9, corresponding to species A, as being elected without traverse.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base embodied as a “cone-shaped plastic enclosure” which “surround[s]” the RF coil, as in claim 3, must be shown or the feature(s) canceled from the claim(s).  Contrary to what is claimed, each of Figs. 2A-B, 8A-B, 10A and 11 appear to show the RF coil surrounding the cone-shape.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 1 sets forth a “forward-looking” radio-frequency coil.  The limits of the designation “forward-looking” on an RF coil are unclear.  More specifically, even if applicant intends that the coil is forward facing, the designation “forward” is an orientation or direction provided without a standard, and there is no definitive way to determine what would consistently be the forward or “backwards” direction (as relevant to at least claim 6).  Additionally with respect to claim 6, the designations “left side” and “right side” are dependent upon how the coil 
Claim 3 recites that the RF coil is “surrounded by the base in the form of a cone-shaped plastic enclosure.”  It is unclear how the “base” surrounds the coil.  Additionally, what is understood to correspond to the cone-shaped plastic enclosure in Figs. 2A-B, 8A-B, 10A and 11  are not shown to surround the coil but rather the coil is shown surrounding the cone.  Further, it is unclear how the cone constitutes an enclosure if it is in fact surrounded by the coil, as evidently shown.  Clarification is required.
Claim 9 sets forth that the system includes a “braided metallic catheter including floating resonant radio-frequency traps (Baluns).”  Use of the term in parentheses renders the claim indefinite, as it is unclear whether applicant intends what is recited in parentheses to be equivalent to what is recited preceding the parentheses, where they appear to correspond to limitations of differing scope.  This represents a narrower limitation and a broader limitation within the same claim, which renders the boundaries of the claim unclear.  See MPEP § 2173.05(c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



s 1, 2, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lardo et al. (US 2001/0056232).
Lardo discloses a device for magnetic resonance imaging including an extended “forward-looking” radiofrequency coil for use in imaging and visualization, as shown in at least Fig. 5 and described in [0032] as a helical coil and shown in an elongated (extended) embodiment, with the exterior visible and thus “forward-looking” as claimed, which is construed as best understood in view of indefinite limitations.  See also [0055] for imaging and visualization. The coil is wound about a base (core 101) which includes MR-compatible stainless steel or other metallic materials, as in [0066].  The core materials are provided in layers, as in the cited passage, which implies “deposited” layer of metal, as claimed.  The metallic layer on the interior of the coil constitutes a backing for the coil, as claimed.
Regarding claim 2, an inner void is inherently present within the interior of the long axis of the coil (i.e., the windings of the coil surround a void which is devoid of coil materials).  See also at least Fig. 8 which shows the void existing even in the assembled form with core 101 extending through, given that air space exists between the coil and core 101.
Regarding claim 8, Lardo additionally teaches providing a tuning/matching and decoupling circuit in at least [0087] which is understood to be contemplated for use with each of the disclosed guidewire probe embodiments.  See also at least [0024].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232) in view of Schmidt et al. (US 2012/0316429).
Regarding claim 3, Lardo discloses all features of the invention as substantially claimed, as detailed above, but is not specific a cone-shaped plastic enclosure surrounding the RF coil; however, Schmidt teaches an RF MR imaging coil 120 which is provided with at least a partial cone-shaped enclosure 108, as shown in Fig. 4 and described in [0030].  It would have been obvious to modify the device of Lardo to include the cone surrounding the coil as shown in Schmidt, in order to provide movement in relation to the distal tip of the tool, as taught by Schmidt in [0023].  While Schmidt is not specific to the enclosure being plastic, Lardo teaches that the base may be comprised of various layers inclusive of polymers, as in [0066] cited in 
Regarding claim 4, Lardo teaches a polymer plated with a layer of a metal conductor, as in [0066], as cited with respect to independent claim 1, of which plating implies a layer deposited on an outer surface of the polymer.  In view of the collective evidence, it would have been obvious to provide the frustum cone cover as a metal-coated polymer as this simply represents an arrangement of known expedients in a configuration that yields predicted outcomes of being biologically inert and appropriate for use in medical devices.  Coating a polymer with metal can advantageously be used to control the rigidity of the structure, for example, in accordance with the thickness of the layer.

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232).
Regarding claim 5, Lardo discloses all features of the invention as substantially claimed, as detailed above with respect to claim 1.  Lardo further contemplates use of an obturator 20, as in the alternative embodiment discussed in [0105].  In view of the collective evidence, it would have been obvious to those skilled to incorporate an obturator within the lumen of the device of Fig. 5 in order to treat the interatrial septum or myocardial wall, as discussed with respect to the embodiment of Fig. 28 in the cited passage.
Regarding claim 9, the embodiment of Fig. 5 includes a shielding layer 103 which may be in the form of a metallic braid, as in [0069].  Shielding 103 is disclosed as optionally .

Claim 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lardo et al. (US 2001/0056232) in view of Lardo et al. (US 6,675,033).
Regarding claim 6, Lardo ‘232 discloses all features of the invention as substantially claimed as detailed with respect to claim 1 above.  While Lardo ‘232 shows in Fig. 5 what appear to be windings of different density (i.e., variable spacing) on one side (e.g., windings 206) versus another (windings 106), of which each may be considered left/right depending on how the probe is positioned relative to a user, the document is not explicit with respect to this teaching.  However, Lardo ‘033 shows the same MR imaging guidewire probe in Fig. 5 and expressly identifies another embodiment of different diameter and spacing between the windings beginning at line 46 of col. 13 and shown in Fig. 28.  It would have been obvious to provide varied coil spacing, including “tighter at the distal end” (likened to applicant’s claimed left side) than at the proximal end in order to “allow construction [...] that has greater electrical length but preserves the desired mechanical properties” with respect to at least flexibility, as taught in Lardo ‘033 in the paragraph beginning at line 46 of col. 13.
Regarding claim 7, the primary reference Lardo ‘232 additionally teaches incorporating capacitors in the embodiment of at least Fig. 15, in which “shielding can be added to the probe shaft” and may include a series of balun circuits including serial capacitors, as shown in Fig. 4 and described in relation to the embodiment of Fig. 15 in [0070].  It would have been obvious to . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al. ‘322 and Stevenson et al. ‘505 are cited for a catheter coil wound around an air void.  Biber ‘490 is cited for a generally cone-shaped plastic enclosure on a body-insertable MR coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793